DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/27/2020 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Doria (US 2018/0058861) in view of Fan (US 2016/0154999), and Toma (US 2019/0189006)
As to claim 1 Doria discloses a computer-implemented method comprising: 
receiving, by a positioning system, a current location of an entity capable of autonomous operation(Paragraph 75 “The vehicles 124 may include a global positioning system, a dead reckoning-type system, cellular location system, or combinations of these or other systems, which may be referred to as position circuitry or a position detector.”) 
generating, by the positioning system, a three-dimensional (3D) virtual construct corresponding to the current location by splitting a spatial volume associated with the current location into a plurality of voxels (Paragraph 85 “processor 210 compares the data for the vicinity of the mobile device 122 to the occupancy grid received in act S103. The data for the vicinity of the mobile device 122 may be categorized into a three-dimensional grid corresponding to the voxels of the occupancy grid. The processor 210 compares a value of each voxel to the corresponding vicinity data. The values of the voxels of the occupancy grid may be a signature vector, and the vicinity data may be arranged in a similar vector. The processor 210 compares the signature vector to the vicinity data vector to calculate a number of matching voxels.”) 
 (Paragraph 56 “The voxels may be designated by a binary value that indicates that the voxel either include data or do not include data. Alternatively, the voxels may include one or more characteristics of the data inside the voxel. The one or more characteristics may include relative location of the object within the voxel, shape, size, or other descriptors for the sensor data of the object.”) 
using the spatial data, determining by the positioning system, an occupancy status of one or more voxels from among the plurality of voxels configuring the 3D virtual construct (Paragraph 56 “FIG. 11 illustrates an example set of occupancy grids. Each occupancy volume includes multiple voxels, which are arranged in occupancy grids. Occupancy volume 275 includes voxels 377 for the light post and voxels 375 for the guardrail. The voxels may be designated by a binary value that indicates that the voxel either include data or do not include data. Alternatively, the voxels may include one or more characteristics of the data inside the voxel”) 
configuring, by the positioning system, a voxel map from the 3D virtual construct based on the occupancy status of the one or more voxels (Paragraph 56 “Occupancy volume 275 includes voxels 377 for the light post and voxels 375 for the guardrail. The voxels may be designated by a binary value that indicates that the voxel either include data or do not include data. Alternatively, the voxels may include one or more characteristics of the data inside the voxel. The one or more characteristics may include relative location of the object within”); and 
 data onto the voxel map, the visual semantic data derived from image frames corresponding to the current location captured by one or more imaging devices associated with the entity, wherein the 3D map is capable of autonomously positioning the entity (Paragraph 56 “11 illustrates an example set of occupancy grids. Each occupancy volume includes multiple voxels, which are arranged in occupancy grids. Occupancy volume 275 includes voxels 377 for the light post and voxels 375 for the guardrail. The voxels may be designated by a binary value that indicates that the voxel either include data or do not include data.”). 
Doria does not explicitly disclose wherein the occupancy status of each voxel is determined from plurality of predefined categories based on the degree of density detected;
Fan teaches wherein the occupancy status of each voxel is determined from plurality of predefined categories based on the degree of density detected (Paragraph 17-18 “According to an embodiment, the method further comprises extracting features from said super -voxels for classifying the super -voxels into objects. According to an embodiment, the features include one or more of the following: [0019] geometrical shape; [0020] height of the voxel above ground; [0021] horizontal distance to center line of a street; [0022] surface normal of the voxel; [0023] voxel planarity; [0024] density of 3D points in the voxel; [0025] intensity of the voxel.”, Paragraph 102 “The plurality of main features may include one or more of the following: geometrical shape, height above ground, horizontal distance to center line of street, density, intensity, normal angle and planarity. In order to classify the s -voxels, it is assumed that the ground points have been segmented well. Even though the object types are distinctly different to each other, the main features as mentioned above are sufficient to classify them”, Paragraph 110 “Density: Some objects with porous structure, such as a fence or a car with windows, have lower density of point cloud as compared to others, such as trees and vegetation. Therefore, the number of 3D points in a s -voxel may be used as a strong cue to distinguish different classes.”)
It would have been obvious to one of ordinary skill to modify Doria to include the teachings of determining the status of each voxel based on the density of point’s int eh voxel for the purpose of determining the objects in the map.
Doria does not explicitly disclose wherein each of the plurality of voxels is assigned a permanent address, which serves as a unique voxel identification information, and wherein each permanent address is referenceable at a center point, with a latitude, a longitude, and an altitude;
Toma teaches wherein each of the plurality of voxels is assigned a permanent address, which serves as a unique voxel identification information, and wherein each permanent address is referenceable at a center point, with a latitude, a longitude, and an altitude (Paragraph 178 “Each SPC is further divided into volumes (VLMs), which correspond to macroblocks, etc. in moving picture encoding, and predictions and transforms are performed on a VLM-by-VLM basis. Each volume includes a plurality of voxels (VXLs), each being a minimum unit in which position coordinates are associated.”, Paragraph 178 “The spatial region occupied by each world is associated with an absolute position on earth, by use of, for example, GPS, or latitude and longitude information.”, Paragraph 519 “When the two-dimensional map shows, on the same map, information on positions having different heights from the ground (i.e., positions that are not on the same plane), such as a white line inside a road, a guardrail, and a building, the vehicle extracts features from data on a plurality of heights in self-detected three-dimensional data 712”);
It would have been obvious to one of ordinary skill to modify Doria to include the teachings of voxels with identification numbers for the purpose of identifying the different voxels in the map of the environment.
As to claim 4 Doria discloses a method wherein the current location is determined by a location determination unit associated with the entity, the current location determined using signals received from one or more navigational satellites (Paragraph 75). 
As to claim 5 Doria discloses a method wherein the 3D virtual construct corresponds to a grid of voxels configured by splitting the spatial volume into the plurality of voxels (Paragraph 100). 
As to claim 6 Fan teaches a method wherein the occupancy status of each voxel is determined from plurality of predefined categories comprising: an empty occupancy status, a permanent occupancy status, a temporary occupancy status, a transient occupancy status and a moving occupancy status based on the spatial data received from the at least one sensor (Paragraph 102, 110 teaches of detecting various kinds of objects each having different statuses (e.g bike, vehicle, tree…)). 
 (Paragraph 40). 
As to claim 8 Doria discloses a method wherein overlaying the visual semantic data onto the voxel map comprises matching of the visual semantic data with the spatial data received from the LiDAR sensor to define one or more objects present in the current location(Paragraph 40-41). 
As to claim 9 Doria discloses a method wherein the entity capable of autonomous operation corresponds to one of an autonomous vehicle, a robot and a drone (Paragraph 40). 
As to claim 10 Doria discloses a method further comprising: recursively splitting, by the positioning system, each voxel from among the plurality of voxels to configure a multi-resolution voxel structure (Paragraph 62). 

Claims 11, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Doria (US 2018/0058861) in view of Fan (US 2016/0154999), and Rogan (US 2014/0368807)
As to claim 11 Doria discloses a positioning system for facilitating positioning of autonomously operating entities, the positioning system comprising:
at least one processing module (Paragraph 77 “Alternatively, an assisted driving device may be included in the vehicle. The assisted driving device may include memory, a processor, and systems to communicate with the mobile device 122.”); and
a memory having stored therein machine executable instructions, that when executed by the at least one processing module, cause the positioning system to:
receive a current location of an autonomously operating entity (Paragraph 75 “The vehicles 124 may include a global positioning system, a dead reckoning-type system, cellular location system, or combinations of these or other systems, which may be referred to as position circuitry or a position detector.”) 
generate a three-dimensional (3D) virtual construct corresponding to the current location by splitting a spatial volume associated with the current location into a plurality of voxels (Paragraph 85 “processor 210 compares the data for the vicinity of the mobile device 122 to the occupancy grid received in act S103. The data for the vicinity of the mobile device 122 may be categorized into a three-dimensional grid corresponding to the voxels of the occupancy grid. The processor 210 compares a value of each voxel to the corresponding vicinity data. The values of the voxels of the occupancy grid may be a signature vector, and the vicinity data may be arranged in a similar vector. The processor 210 compares the signature vector to the vicinity data vector to calculate a number of matching voxels.”) 
receive spatial data corresponding to the current location generated by at least one sensor associated with the entity (Paragraph 56 “The voxels may be designated by a binary value that indicates that the voxel either include data or do not include data. Alternatively, the voxels may include one or more characteristics of the data inside the voxel. The one or more characteristics may include relative location of the object within the voxel, shape, size, or other descriptors for the sensor data of the object.”) 
using the spatial data, determine an occupancy status of one or more voxels from among the plurality of voxels configuring the 3D virtual construct (Paragraph 56 “FIG. 11 illustrates an example set of occupancy grids. Each occupancy volume includes multiple voxels, which are arranged in occupancy grids. Occupancy volume 275 includes voxels 377 for the light post and voxels 375 for the guardrail. The voxels may be designated by a binary value that indicates that the voxel either include data or do not include data. Alternatively, the voxels may include one or more characteristics of the data inside the voxel”) 
configure a voxel map from the 3D virtual construct based on the occupancy status of the one or more voxels (Paragraph 56 “Occupancy volume 275 includes voxels 377 for the light post and voxels 375 for the guardrail. The voxels may be designated by a binary value that indicates that the voxel either include data or do not include data. Alternatively, the voxels may include one or more characteristics of the data inside the voxel. The one or more characteristics may include relative location of the object within”); and 
generate a 3D map by overlaying visual semantic data onto the voxel map, the visual semantic data derived from image frames corresponding to the current location captured by one or more imaging devices associated with the autonomously operating entity, wherein the 3D map is capable of autonomously positioning the autonomously operating entity (Paragraph 56 “11 illustrates an example set of occupancy grids. Each occupancy volume includes multiple voxels, which are arranged in occupancy grids. Occupancy volume 275 includes voxels 377 for the light post and voxels 375 for the guardrail. The voxels may be designated by a binary value that indicates that the voxel either include data or do not include data.”). 
Doria does not explicitly disclose wherein the occupancy status of each voxel is determined from plurality of predefined categories based on the degree of density detected;
Fan teaches wherein the occupancy status of each voxel is determined from plurality of predefined categories based on the degree of density detected (Paragraph 17-18 “According to an embodiment, the method further comprises extracting features from said super -voxels for classifying the super -voxels into objects. According to an embodiment, the features include one or more of the following: [0019] geometrical shape; [0020] height of the voxel above ground; [0021] horizontal distance to center line of a street; [0022] surface normal of the voxel; [0023] voxel planarity; [0024] density of 3D points in the voxel; [0025] intensity of the voxel.”, Paragraph 102 “The plurality of main features may include one or more of the following: geometrical shape, height above ground, horizontal distance to center line of street, density, intensity, normal angle and planarity. In order to classify the s -voxels, it is assumed that the ground points have been segmented well. Even though the object types are distinctly different to each other, the main features as mentioned above are sufficient to classify them”, Paragraph 110 “Density: Some objects with porous structure, such as a fence or a car with windows, have lower density of point cloud as compared to others, such as trees and vegetation. Therefore, the number of 3D points in a s -voxel may be used as a strong cue to distinguish different classes.”)
It would have been obvious to one of ordinary skill to modify Doria to include the teachings of determining the status of each voxel based on the density of point’s int eh voxel for the purpose of determining the objects in the map.
Doria does not explicitly disclose wherein the occupancy status of each voxel is determined from plurality of predefined categories comprising: an empty occupancy status, a permanent occupancy status, a temporary occupancy status, a transient occupancy status and a moving occupancy status based on the spatial data received from the at least one sensor.
Rogan teaches wherein the occupancy status of each voxel is determined from plurality of predefined categories comprising: an empty occupancy status, a permanent occupancy status, a temporary occupancy status, a transient occupancy status and a moving occupancy status based on the spatial data received from the at least one sensor (Abstract “Respective LIDAR points of a LIDAR point cloud may be mapped to voxels of a three-dimensional voxel space, and voxel clusters may be identified as objects. The movement of the LIDAR points may be classified over time, and the respective objects may be classified as moving or stationary based on the classification of the LIDAR points associated with the object. This classification may yield precise results, because voxels in three-dimensional voxel space present clearly differentiable statuses when evaluated over time.”).

As to claim 14 the claim is interpreted and rejected as in claim 5.
As to claim 16 the claim is interpreted and rejected as in claim 7.
As to claim 17 the claim is interpreted and rejected as in claim 8.
As to claim 18 the claim is interpreted and rejected as in claim 9.
As to claim 19 Doria discloses an autonomously operating entity comprising: 
a location determination unit configured to use signals received from one or more navigational satellites to determine a current location of the autonomously operating entity (Paragraph 75 The vehicles 124 may include a global positioning system, a dead reckoning-type system, cellular location system, or combinations of these or other systems, which may be referred to as position circuitry or a position detector.”)
at least one sensor configured to generate spatial data corresponding to the current location(Paragraph 75 The vehicles 124 may include a global positioning system, a dead reckoning-type system, cellular location system, or combinations of these or other systems, which may be referred to as position circuitry or a position detector.”)
one or more imaging devices configured to capture image frames corresponding to the current location (Paragraph 40 “The point cloud 130 may be collected by LiDAR, structured light, or stereo cameras. The point cloud 130 may be collected from the roadway 132 by a collection vehicle, which may be autonomous.”);
 (Paragraph 75 “The vehicles 124 may include a global positioning system, a dead reckoning-type system, cellular location system, or combinations of these or other systems, which may be referred to as position circuitry or a position detector.”, Paragraph 59 “The collected data may be range rata (e.g., LiDAR) or image data (e.g., camera). A comparison of the collected data and the left occupancy grid 231 and right occupancy grid 233 determines the location of the vehicle 230.”) 
the positioning system comprising:
at least one processing module (Paragraph 77 “The assisted driving device may include memory, a processor, and systems to communicate with the mobile device 122.”), and
a memory having stored therein machine executable instructions, that when executed by the at least one processing module, cause the positioning system to:
generate a three-dimensional (3D) virtual construct corresponding to the current location by splitting a spatial volume associated with the current location into a plurality of voxels (Paragraph 85 “processor 210 compares the data for the vicinity of the mobile device 122 to the occupancy grid received in act S103. The data for the vicinity of the mobile device 122 may be categorized into a three-dimensional grid corresponding to the voxels of the occupancy grid. The processor 210 compares a value of each voxel to the corresponding vicinity data. The values of the voxels of the occupancy grid may be a signature vector, and the vicinity data may be arranged in a similar vector. The processor 210 compares the signature vector to the vicinity data vector to calculate a number of matching voxels.”) 
using the spatial data, determine an occupancy status of one or more voxels from among the plurality of voxels configuring the 3D virtual construct (Paragraph 56 “FIG. 11 illustrates an example set of occupancy grids. Each occupancy volume includes multiple voxels, which are arranged in occupancy grids. Occupancy volume 275 includes voxels 377 for the light post and voxels 375 for the guardrail. The voxels may be designated by a binary value that indicates that the voxel either include data or do not include data. Alternatively, the voxels may include one or more characteristics of the data inside the voxel”) 
configure a voxel map from the 3D virtual construct based on the occupancy status of the one or more voxels (Paragraph 56 “Occupancy volume 275 includes voxels 377 for the light post and voxels 375 for the guardrail. The voxels may be designated by a binary value that indicates that the voxel either include data or do not include data. Alternatively, the voxels may include one or more characteristics of the data inside the voxel. The one or more characteristics may include relative location of the object within”); and 
generate a 3D map by overlaying visual semantic data onto the voxel map, the visual semantic data derived from image frames, autonomously position the autonomously operating entity using the 3D map (Paragraph 56 “11 illustrates an example set of occupancy grids. Each occupancy volume includes multiple voxels, which are arranged in occupancy grids. Occupancy volume 275 includes voxels 377 for the light post and voxels 375 for the guardrail. The voxels may be designated by a binary value that indicates that the voxel either include data or do not include data.”, Paragraph 59 “In a localization technique, as a vehicle travels down roadway 132, data is collected along the roadway and compared to the left occupancy grid 231 and right occupancy grid 233.”). 
Doria does not explicitly disclose wherein the occupancy status of each voxel is determined from plurality of predefined categories based on the degree of density detected;
Fan teaches wherein the occupancy status of each voxel is determined from plurality of predefined categories based on the degree of density detected (Paragraph 17-18 “According to an embodiment, the method further comprises extracting features from said super -voxels for classifying the super -voxels into objects. According to an embodiment, the features include one or more of the following: [0019] geometrical shape; [0020] height of the voxel above ground; [0021] horizontal distance to center line of a street; [0022] surface normal of the voxel; [0023] voxel planarity; [0024] density of 3D points in the voxel; [0025] intensity of the voxel.”, Paragraph 102 “The plurality of main features may include one or more of the following: geometrical shape, height above ground, horizontal distance to center line of street, density, intensity, normal angle and planarity. In order to classify the s -voxels, it is assumed that the ground points have been segmented well. Even though the object types are distinctly different to each other, the main features as mentioned above are sufficient to classify them”, Paragraph 110 “Density: Some objects with porous structure, such as a fence or a car with windows, have lower density of point cloud as compared to others, such as trees and vegetation. Therefore, the number of 3D points in a s -voxel may be used as a strong cue to distinguish different classes.”)
It would have been obvious to one of ordinary skill to modify Doria to include the teachings of determining the status of each voxel based on the density of point’s int eh voxel for the purpose of determining the objects in the map.
Doria does not explicitly disclose wherein the visual semantic is matched with the spatial data received from a LIDAR sensor to define one or more objects present in the current location;
Rogan teaches wherein the visual semantic is matched with the spatial data received from a LIDAR sensor to define one or more objects present in the current location(Paragraph 19 “Additionally, by comparing the ranges of the vehicles 102 or other objects over time, the LIDAR detector 208 may determine an approximate velocity of the objects. For example, when comparing the LIDAR point clouds 210 over time, the LIDAR points 214 representing the moving vehicle 102 and the LIDAR points 214 representing the stationary vehicle 108 may move with respect to each other and the first vehicle 102.”);
It would have been obvious to one of ordinary skill to modify Doria to include the teachings of matching the spatial data from the LIDAR sensor to determine the objects in the environment for the purpose of classifying objects in the scene.
As to claim 20 the claim is interpreted and rejected as in claim 6.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Doria (US 2018/0058861) in view of Fan (US 2016/0154999), and Toma (US 2019/0189006) as applied to claim 1 above, and in further view of Sequeira (US 2018/0075643)
As to claim 2 Doria does not explicitly disclose of providing, by the positioning system, the 3D map to the entity for facilitating the autonomous positioning of the entity, wherein the 3D map corresponds to a high-definition 3D map capable of being dynamically updated to facilitate the autonomous positioning of the entity in substantially real-time. 
Sequeira teaches providing, by the positioning system, the 3D map to the entity for facilitating the autonomous positioning of the entity, wherein the 3D map corresponds to a high-definition 3D map capable of being dynamically updated to facilitate the autonomous positioning of the entity in substantially real-time (Paragraph 154). 
It would have been obvious to modify Doria to include the teachings of using a high definition map for the purpose of giving an accurate representation of the scene surrounding the vehicle.
As to claim 3 Doria discloses a method wherein the entity is configured to: 
localize a surrounding environment associated with the current location using the 3D map; and autonomously navigate the surrounding environment based on the localization of the surrounding environment (Paragraph 78). 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Doria (US 2018/0058861) in view of Fan (US 2016/0154999), and Rogan (US 2014/0368807) as applied to claim 1 above, and in further view of Sequeira (US 2018/0075643)

As to claim 13 the claim is interpreted and rejected as in claim 3.

Response to Arguments
Applicant’s arguments with respect to claims 1-14, 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN K MUSTAFA whose telephone number is (571)270-1471.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


IMRAN K. MUSTAFA
Primary Examiner
Art Unit 3668



/IMRAN K MUSTAFA/           Primary Examiner, Art Unit 3668                                                                                                                                                                                             
1/14/2021